DETAILED ACTION
1.	The applicant’s amendment filed 05/02/2022 was received. Claims 1-11 were amended. Claims 12-13 are new. Claims 7-11 remain withdrawn from further consideration.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 12/02/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 7-11 directed to Group II, non-elected without traverse. Accordingly, claims 7-11 have been cancelled (Examiner’s Amendment below).

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 112(b) of claims 1-6 are withdrawn per amendments of claims 1-4. 

6.	The claim rejections under AIA  35 U.S.C. 103 as being unpatentable over Bour et al. (US 2018/0085856 A1) in view of Garry (US 2017/0333990 A1) of claims 1-6 are withdrawn per amendments of claim 1. 

7.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0061711 A1: [0040]; [0048]-[0049].

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 7-11 directed to Group II, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 7-11 have been cancelled.

	
Reasons for Allowance
9.	Claims 1-6 & 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A recoating assembly for use in a rotary additive manufacturing system, comprising: 
a support jig comprising a first end, a second end, and a support wall extending between the first and second ends; and 
a curved recoater blade configured to distribute powder particles onto an annular build plate of the rotary additive manufacturing system while the annular build plate is rotating about a platform axis to form a build layer of an article to be printed, wherein the curved recoater blade is coupled to the second end and comprises a shape having a curvature orthogonal to the platform axis.” The closest prior arts of record Bour et al. (US 2018/0085856 A1) in view of Garry (US 2017/0333990 A1), do not teach nor suggest “a curved recoater blade configured to distribute powder particles onto an annular build plate of the rotary additive manufacturing system while the annular build plate is rotating about a platform axis to form a build layer of an article to be printed, wherein the curved recoater blade is coupled to the second end and comprises a shape having a curvature orthogonal to the platform axis” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717